HAWTHORNE, Justice
(dissenting).
Only two persons were employed in relator’s meat department, both of whom were members of the respondent union, Amalgamated Meat Cutters and Butchers’ Workmen of North America, Local Union No. 437, A. F. of L. The union of which all employees in the meat department were members presented a contract to relator containing a provision that relator was to recognize the union as sole collective bargaining agent for the employees in the meat department in matters which have to do with wages, hours of labor, and working conditions. In the proposed contract the union was seeking to become the sole bargaining agent only for the employees -in the meat department and did not ask to represent anyone else employed in relator’s supermarket. When the contract was presented to relator, however, he refused to bargain, stating that he would not sign anjr agreement with the union. The two employees in the meat department, then went on strike, and picketing of relator’s place of business began. . .
In this proceeding relator seeks to enjoin this picketing, shown to be peaceful, oh the ground, among others, that the purpose of the picketing is to compel relator to enter into a contract with the union, and that this contract contains a provision, which violates the Right to Work law, R.S. 23:881-23:888. The provision in the contract which allegedly violates the Right to. Work law is the following:
“The Employer shall recognize the Union as the sole collective bargaining agent for all the Employer’s Employees in. the Meat Departments, Poultry anid Fish [in all matters] which have to do with wages, hours of labor, and working conditions, excluding all supervisors as defined in the Labor Management Relations. Act of 1947, as amended.”
A reading of the Right to Work law, quoted in full in the majority opinion, clearly shows that its sole purpose is to prevent any person from being forced to join a: union or refrain from joining a union as *143a condition of employment. In other words, the right of any person to work “shall not be denied or abridged on account of membership or non-membership in any labor union or labor organization”. R.S. 23:881.
By the peaceful picketing in the instant case, which the majority opinion restrains, the union seeks to be recognized as the sole bargaining agent for the employees in the meat department for the purpose of collective bargaining, and nothing else. There is nothing in the contract that requires, and the union is not demanding, that anyone be forced to become a member of the union as a condition of employment. Moreover, there is nothing in the contract which denies or abridges the right to work on account of membership or non-membership in a labor union. How, then, can it be said that the provision of the proposed contract is illegal and in violation of the Right to Work law?.
In effect, what the majority opinion holds in the instant case is that collective bargaining through a representative chosen by the majority of the employees to represent ail the employees, union or non-union, is illegal and in violation of the Right to Work law,'and that peaceful picketing for recognition of such right may be restrained or enjoined. In this case the bargaining agent, chosen happens to be a labor union, but under the majority holding the result would be the same if none of the employees belonged to the union and their representative was also not a member of a union. I do not think that even the proponents of the Right to Work law will contend that it has such a far-reaching effect. Moreover, the holding of the majority is in the teeth -of the provisions of R.S. 23:887, which specifically stipulates: “Nothing in this Part shall be construed to deny or abridge the right of employees by and through a labor organization or labor union to bargain collectively with their employer.”
It is my opinion that the- judgment of the district court which dissolved the temporary restraining order and .re.fused- to grant a preliminary injunction restraining the defendants from peacefully picketing relator’s place of business is correct and should be affirmed.
-I respectfully dissent.